

EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
 
Power Efficiency Corporation
3960 Howard Hughes Parkway
Suite 460
Las Vegas, NV 89169


Ladies & Gentlemen:


Each undersigned investor set forth on the Schedule of Investors attached as
Annex I hereto (each, an “Investor” and, collectively, the “Investors”), hereby
confirms its agreement with you as follows:
 
1.           This Securities Purchase Agreement (the “Agreement”) is made as of
June 14, 2010 between Power Efficiency Corporation, a Delaware corporation (the
“Company”), and each of the Investors.
 
2.           The Company has authorized the sale and issuance of up to Three
Hundred Seventy Five Thousand (375,000) units (the “Units”) to the Investors in
a private placement offering (the “Offering”) commencing as of the date hereof
and continuing through July 31, 2010 or an earlier date at the Company’s sole
discretion (the “Termination Date”).  Each Unit consists of (a) one share of
Series D Convertible Preferred Stock of the Company, par value $0.001 per share
(the “Preferred Stock”) and (b) 50 warrants in substantially the form attached
hereto as Annex III (each a “Warrant” and collectively for all Investors, the
“Warrants”) to purchase common stock of the Company, par value $0.001 per share
(the “Common Stock”) at a price per share of Common Stock equal to the average
closing price of the Common Stock for the 10 trading days immediately prior to
the date of the initial closing hereunder.  One share of Preferred Stock shall
be convertible into one hundred (100) shares of Common Stock, subject to
adjustment as set forth in the Certificate of Designation setting forth the
rights, preferences and privileges of the Preferred Stock.  The Units, Preferred
Stock, Warrants and shares of Common Stock underlying the Warrants and into
which the Preferred Stock is convertible are referred to collectively herein as
the “Securities”.
 
3.           The Company and the Investors agree that each Investor will,
severally and not jointly, purchase from the Company and the Company will issue
and sell to the Investors that number of Units as set forth opposite each
Investor’s name on Annex I attached hereto, for a purchase price of $16.00 per
Unit, pursuant to the Terms and Conditions for Purchase of Units attached hereto
as Annex II and incorporated herein by reference as if fully set forth herein
(the “Terms and Conditions”).  Notwithstanding the foregoing, certain Investors,
as well as certain officers and directors of the Company may purchase Units in
the Offering, with the purchase price therefor being paid through the
cancellation of deferred compensation owed to, or promissory notes payable to,
such Investors, officers or directors.  Unless otherwise requested by the
Investor, certificates representing the Preferred Stock and the Warrants
purchased by the Investor will be registered in the Investor’s name and address
as set forth on Annex I.

 
 

--------------------------------------------------------------------------------

 
 
4.           Each Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company
and (b) it has no direct or indirect affiliation or association with any
Financial Industry Regulatory Authority (“FINRA”) member as of the date
hereof.  Exceptions:
 

--------------------------------------------------------------------------------

  
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 
 

--------------------------------------------------------------------------------

 

Please confirm the foregoing correctly sets forth the agreement between us by
signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use or rely upon (i) the
information in paragraph 4 above, (ii) the representations and warranties in
Section 5 of the Terms and Conditions, solely with respect to the Investors and
(iii) the name and address information below in preparation of the Registration
Statement (as defined in Annex II).
 
AGREED AND ACCEPTED:
 
POWER EFFICIENCY CORPORATION
INVESTORS:
   
By: 
  
 
Name: John (“BJ”) Lackland
Title: CFO
 


 
 

--------------------------------------------------------------------------------

 


ANNEX I
SCHEDULE OF INVESTORS
 
NAME AND ADDRESS
OF PURCHASER
 
NUMBER
OF UNITS
 
AMOUNT OF
CONVERTED
NOTE AND
INTEREST
(if any)
 
AMOUNT OF
CANCELLED
DEFERRED
COMPENSATION
(if any)
 
AGGREGATE
PURCHASE
PRICE
                                                     


 
 

--------------------------------------------------------------------------------

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
CONFIDENTIAL SUMMARY OF TERMS AND CONDITIONS. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.  THE SECURITIES ARE BEING OFFERED PURSUANT TO EXEMPTIONS
FROM REGISTRATION REQUIREMENTS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT,
REGULATION D AND RULE 506 THEREUNDER, CERTAIN STATE SECURITIES LAWS AND CERTAIN
RULES AND REGULATIONS PROMULGATED PURSUANT THERETO.  THE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.  THIS DOCUMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION WHERE, OR TO ANY PERSON TO WHOM, IT IS UNLAWFUL
TO MAKE SUCH OFFER OR SOLICITATION.
 
ANNEX II
 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
 
1.           Authorization and Sale of the Units. Subject to these Terms and
Conditions, the Company has authorized the sale and issuance of up to
375,000 Units.
 
2.           Agreement to Sell and Purchase the Units. At each Closing (as
defined in Section 3), the Company will sell to each Investor, and such Investor
will severally purchase from the Company, upon the terms and conditions
hereinafter set forth, the number of Units set forth opposite such Investor’s
name in Annex I to the Securities Purchase Agreement (the “Agreement”) to which
these Terms and Conditions are attached as Annex II, at the purchase price set
forth thereon.
 
3.           Delivery of the Preferred Stock and Warrants at Closing. A closing
on the purchase and sale of the Units (each, a “Closing”) shall occur at such
time or times as the Company determines at the offices of the Company’s counsel
once subscriptions for at least $5,000,000 have been received.  At each Closing,
the Company shall deliver to each Investor, against payment therefor, (i) one or
more stock certificates representing the number of shares of Preferred Stock and
(ii) one or more Warrants, each such certificate or Warrant to be held in the
name of such Investor or, if so indicated on the signature page of the
Agreement, in the name of a nominee designated by such Investor.  Each of the
Securities shall bear an appropriate restrictive legend as required by
applicable securities laws.

 
 

--------------------------------------------------------------------------------

 

The Company’s obligation to issue the Units to the Investors shall be subject to
the following conditions: (a) receipt by the Company of a certified or official
bank check or wire transfer of funds in the full amount of the purchase price
for the Units being purchased hereunder, (b) receipt of aggregate investments
for not less than $5,000,000 worth of Units, and (c) subject to waiver by the
Company, the accuracy of the representations and warranties made by the
Investors and the fulfillment of those undertakings of the Investors.
 
Each Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by such Investor:
(a) the representations and warranties of the Company set forth herein shall be
true and correct as of the date of each Closing in all material respects, and
(b) the Investor shall have received such documents as such Investor shall
reasonably have requested, including compliance and Secretary’s certificates
and, subject to the accuracy of the information and the representations and
warranties required to be provided by each Investor, as to exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).  Notwithstanding anything contained herein to the contrary,
Philip Meisel’s obligation to purchase the Units shall also be subject to his
and his counsel’s receipt of written evidence, satisfactory to him and his
counsel in their absolute discretion, of the Company obtaining at Closing, or
having obtained, at least $2,500,000 in cash for the purchase of Units from
Investors other than Philip Meisel.
 
4.           Representations, Warranties and Covenants of the Company. Except as
otherwise described in the Disclosure Schedule delivered to the Investors prior
to the execution of this Agreement, the Company hereby represents and warrants
to, and covenants with, the Investors, as follows:
 
4.1          Organization. The Company is duly organized and validly existing
under the laws of the state of Delaware and is in good standing therein. Each of
the Company and its Subsidiaries (as defined in Rule 405 under the Securities
Act) has full power and authority to own, operate and occupy its properties and
to conduct its business as presently conducted and as described in the documents
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since the end of its most recently completed fiscal year
through the date hereof, including, without limitation, its most recent reports
on Form 10-K and Form 10-Q (collectively, the “Exchange Act Documents”) and is
registered or qualified to do business and in good standing in each jurisdiction
in which the nature of the business conducted by it or the location of the
properties owned or leased by it requires such qualification and where the
failure to be so qualified would have a material adverse effect upon the
condition (financial or otherwise), earnings, business or business prospects,
properties or operations of the Company and its Subsidiaries, considered as one
enterprise (a “Material Adverse Effect”), and no proceeding has been instituted
in any such jurisdiction, revoking, limiting or curtailing, or seeking to
revoke, limit or curtail, such power and authority or qualification.

 
 

--------------------------------------------------------------------------------

 

4.2          Due Authorization and Valid Issuance. The Company has all requisite
power and authority to execute, deliver and perform its obligations under the
Agreement, and the Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Furthermore, the Company has complied with
Delaware Corporations Code Section 144(a).
 
4.3          Non-Contravention. The execution and delivery of the Agreement, the
issuance and sale of the Units under the Agreement, the fulfillment of the terms
of the Agreement and the consummation of the transactions contemplated hereby
will not (A) conflict with or constitute a violation of, or default (with the
passage of time or otherwise) under, (i) any material bond, debenture, note or
other evidence of indebtedness, lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, bylaws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties other than in relation to any offering
of securities under Section 5 of the Securities Act, or (iv) any offering of
securities under Section 5 of the Securities Act, assuming compliance by the
Investors with the terms and conditions hereof and the truthfulness and accuracy
of the Investors' representations and warranties set forth in Section 5 hereof,
except in the case of clauses (i), (iii) and (iv) for any such conflicts,
violations or defaults which are not reasonably likely to have a Material
Adverse Effect, individually or in the aggregate, or (B) result in the creation
or imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreement and the valid issuance and sale of
the Units to be sold and issued pursuant to the Agreement, other than such as
have been made or obtained, and except for any post-closing securities filings
or notifications required to be made under federal or state securities laws.

 
 

--------------------------------------------------------------------------------

 

4.4          Capitalization. As of the date hereof and prior to giving effect to
the issuance of the Units, Disclosure Schedule 4.4 sets forth the capitalization
of the Company on an outstanding basis and on a fully-diluted basis.  Disclosure
Schedule 4.4 also sets forth (i) any capital stock granted pursuant to an
employee benefit plan and (ii) any outstanding warrants, options or other
securities.  The Units to be sold and issued pursuant to the Agreement have been
duly authorized, and when issued and paid for in accordance with the terms of
the Agreement, will be duly and validly issued, fully paid and non-assessable
(other than as to a lawful offering of securities under Section 5 of the
Securities Act) and as to a lawful offering of securities under Section 5 of the
Securities Act, assuming the correctness of the representations and warranties
of the Investors set forth in Section 5 hereof. Except as set forth in or
contemplated by the Agreement or as described in the Disclosure Schedule, no
preemptive right, co-sale right, right of first refusal, registration right, or
other similar right exists with respect to the Units or the issuance and sale
thereof. No further approval or authorization of any stockholder, the Board of
Directors of the Company (“the Board”) or others is required for the issuance
and sale of the Units.
 
4.5          Legal Proceedings. Except as set forth on the Disclosure Schedule,
there is no material legal or governmental proceeding pending or, to the
knowledge of the Company, threatened (i) to which the Company or any Subsidiary
is or may be a party or of which the business or property of the Company or any
Subsidiary is subject or (ii) which adversely affects or challenges the
legality, validity or enforceability of the Agreement.
 
4.6          Disclosure. The representations and warranties of the Company
contained in this Section 4 as of the date hereof, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
4.7          Common Stock Listing. The Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is quoted on The Over-the-Counter Bulletin
Board (the “OTCBB”), and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or removal of the Common Stock from the OTCBB, nor has the
Company received any notification that the SEC is contemplating terminating such
registration.
 
4.8          Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement. The following documents
complied in all material respects with the SEC’s requirements as of their
respective filing dates, and the information contained therein as of the date
thereof did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading:

 
 

--------------------------------------------------------------------------------

 

(a)           Annual Report on Form 10-K for the years ended December 31, 2008
and December 31, 2009;
 
(b)           Definitive Proxy Statement for the Annual Meeting held on May 21,
2010;
 
(c)           Quarterly Reports on Form 10-Q for the quarters ended March 31,
2010, September 30, 2009 and June 30, 2009; and
 
(d)           All other documents, if any, filed by the Company with the SEC
during the 12 months preceding the date of this Agreement pursuant to the
reporting requirements of the Exchange Act.
 
4.9          No Manipulation of Stock. Neither the Company, nor any of its
directors, officers or controlling persons, has taken or will, in violation of
applicable law, take, any action designed to or that might reasonably be
expected to cause or result in, or which has constituted, stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Units.
 
4.10        Company not an “Investment Company”. The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and immediately after
receipt of payment for the Units will not be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.
 
4.11        Foreign Corrupt Practices; Sarbanes-Oxley Act.
 
(a)           Neither the Company, nor to the knowledge of the Company, any
agent or other person acting on behalf of the Company, has (i) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, made any unlawful payment to foreign or domestic government
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company (or made by any person acting on its behalf of which the
Company is aware) which is in violation of law, or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.
 
(b)           The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it as of the
date of each Closing.

 
 

--------------------------------------------------------------------------------

 

4.12        Environmental. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (i) the
Company and its Subsidiaries are in compliance with and not subject to any known
liability under applicable Environmental Laws (as defined below), (ii) the
Company has made all filings and provided all notices required under any
applicable Environmental Law, and has, and is in compliance with, all permits
required under any applicable Environmental Laws and each of them is in full
force and effect, (iii) (a) there is no pending civil, criminal or
administrative action, or pending hearing or suit, (b) the Company has not
received any demand, claim or notice of violation and (c) to the knowledge of
the Company, there is no investigation, proceeding, notice or demand letter or
request for information threatened against the Company, in the case of each of
(a), (b) and (c), under any Environmental Law, (iv) no lien, charge, encumbrance
or restriction has been recorded under any Environmental Law with respect to any
assets, facility or property owned, operated, leased or controlled by the
Company, (v) the Company has not received notice that it has been identified as
a potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or any comparable
state law and (vi) no property or facility of the Company is (a) listed or, to
the knowledge of the Company, proposed for listing on the National Priorities
List under CERCLA or is (b) listed in the Comprehensive Environmental Response,
Compensation, Liability Information System List promulgated pursuant to CERCLA,
or on any comparable list maintained by any state or local governmental
authority.
 
For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state and local laws or regulations, codes, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, ambient air, surface
water, ground water, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of Hazardous Materials and (iii) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom. The term “Hazardous Material” means (a) any
“hazardous substance,” as defined in the Comprehensive Environmental Response,
the Resource Conservation and Recovery Act, as amended, (b) any “hazardous
waste,” as defined by the Resource Conservation and Recovery Act, as amended,
(c) any petroleum or petroleum product, (d) any polychlorinated biphenyl and any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance.
 
4.13        Accountants. BDO Seidman, LLP is the independent public accountant
as required by the Exchange Act and the rules and regulations thereunder.
 
4.14        Taxes. Except as set forth on the Disclosure Schedule, the Company
has filed all necessary federal, state and foreign income and franchise tax
returns and has paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of a tax deficiency which has been or might be asserted or
threatened against it which would have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 

4.15        Transfer Taxes. On the date of each Closing, all securities transfer
or other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Units to be sold to the Investors
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.
 
4.16        Private Offering. Assuming the correctness of the representations
and warranties of the Investors set forth in Section 5 hereof, the offer and
sale of Units hereunder is exempt from registration under the Securities Act.
The Company will not distribute prior to the final Closing, any offering
materials in connection with this Offering and sale of the Units other than the
documents of which this Agreement is a part, including the Disclosure Schedule,
or the Exchange Act Documents.  The Company has not in the past nor will it
hereafter take any action to sell, offer for sale or solicit offers to buy any
securities of the Company which would bring the offer, issuance or sale of the
Units as contemplated by this Agreement, within the provisions of Section 5 of
the Securities Act, unless such offer, issuance or sale was or shall be within
the exemptions of Section 4 of the Securities Act.
 
4.17        Use of Proceeds. The Company shall use the proceeds from the
Offering for working capital, sales and marketing, research and product
development and general corporate purposes.
 
4.18        Transactions with Affiliates. Other than as set forth on the
Disclosure Schedule, as of the date hereof, the Company has no current plans to
enter into any, agreement, contract or arrangement with any of its officers,
directors or other affiliates.
 
4.19        Brokers or Finders. Except as disclosed in the Disclosure Schedule,
the Company has not dealt with any broker or finder in connection with the
transactions contemplated by the Agreement, and Company has not incurred, and
shall not incur, directly or indirectly, any liability for any brokerage or
finders’ fees or agents commissions or any similar charges in connection with
the transactions contemplated by the Agreement.
 
4.20        Employee Relations. Neither the Company nor any of its Subsidiaries
is involved in any union or labor dispute nor, to the knowledge of the Company
or any of its Subsidiaries, is any such dispute threatened.  None of the
Company's or its Subsidiaries is a party to a collective bargaining agreement,
and the Company and its Subsidiaries believe that their relations with their
employees are good.  No executive officer (as defined in Rule 501(f) of the
Securities Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer's employment with the Company.  No
executive officer, to the best knowledge of the Company and its Subsidiaries,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, nondisclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

 
 

--------------------------------------------------------------------------------

 

4.21        No Misleading Statements. The representations and warranties of the
Company contained in this Agreement, the Annexes, Exhibits and Disclosure
Schedules hereto and all other documents and information furnished to the
Investors and their representatives pursuant hereto are complete and accurate in
all material respects and do not include any untrue statement of a material fact
or omit to state any material fact necessary to make any statements made not
misleading.  There is no material fact relating to the Company or the Units that
has not been set forth or described in this Agreement or in the Disclosure
Schedules hereto or in the Exchange Act Documents.
 
5.           Representations Warranties and Covenants of the Investors.
 
5.1          Each Investor, severally and not jointly, represents and warrants
to, and covenants with, the Company that: (i) the Investor is an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Securities Act and
the Investor is also knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in shares presenting
an investment decision like that involved in the purchase of the Units,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Units; (ii) the Investor is acquiring the Units set forth in Annex I to the
Agreement in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Units
or the Securities or any arrangement or understanding with any other persons
regarding the distribution of such Units or the Securities, except in accordance
with applicable securities law; (iii) the Investor will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Units or the Securities except in compliance with the Securities Act, applicable
state securities laws and the respective rules and regulations promulgated
thereunder; (iv) the Investor has answered all questions in the Agreement and
the answers thereto are true, correct and complete in all material respects as
of the date hereof and will be true, correct and complete in all material
respects as of the date of each Closing; and (v) the Investor has, in connection
with its decision to purchase the Units set forth in Annex I to the Agreement,
relied only upon the Exchange Act Documents (which are incorporated herein by
reference and which Investor acknowledges it has reviewed), the representations
and warranties of the Company contained herein and the Disclosure Schedules.
Each Investor understands its acquisition of the Units has not been registered
under the Securities Act or registered or qualified under any state securities
law in reliance on specific exemptions therefrom, which exemptions may depend
upon, among other things, the bona fide nature of the Investor’s investment
intent as expressed herein.  Investor understands the Units purchased hereunder
have to be held indefinitely unless there is an effective Registration Statement
under the Securities Act with respect to the Units or an exemption from
registration available under the Securities Act and applicable state securities
laws, and the Investor is able to bear the economic risk of an investment in the
Units.

 
 

--------------------------------------------------------------------------------

 

5.2          Each Investor, severally and not jointly, acknowledges, represents
and agrees that no action has been or will be taken in any jurisdiction outside
the United States by the Company that would permit an offering of the Units, or
possession or distribution of offering materials in connection with the issue of
the Units, in any jurisdiction outside the United States where legal action by
the Company for that purpose is required. Each Investor outside the United
States will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Units or has in
its possession or distributes any offering material, in all cases at its own
expense.
 
5.3          Each Investor, severally and not jointly, hereby covenants with the
Company not to make any sale of the Units, the Preferred Stock, the Warrants or
the Common Stock underlying either of the Preferred Stock or Warrants without
complying with the provisions of this Agreement and all securities laws, and the
Investor acknowledges that the certificates evidencing the Preferred Stock and
the Warrants and the Common Stock underlying the Preferred Stock and the
Warrants will be imprinted with a legend that prohibits their transfer except in
accordance therewith. Upon the earlier of (i) a registration statement covering
Common Stock underlying the Preferred Stock and Warrants becoming effective and
(ii) Rule 144 becoming available, the Investors shall be entitled to exchange
their certificates representing the Common Stock and Warrants for certificates
that do not contain any restrictive legend.
 
5.4          Each Investor, severally and not jointly, further represents and
warrants to, and covenants with, the Company that (i) the Investor has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the execution and delivery of this Agreement, the purchase of the Units
under the Agreement, the fulfillment of the terms of the Agreement and the
consummation of the transactions contemplated hereby will not conflict with or
constitute a violation of, or default (with the passage of time or otherwise)
under the charter, bylaws or other organizational documents of the Investor, and
(iii) this Agreement constitutes a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Investors herein may be legally unenforceable.
 
5.5          Investor will not use any of the restricted Preferred Stock,
Warrants or underlying Common Stock acquired pursuant to this Agreement to cover
any short position in the Common Stock of the Company if doing so would be in
violation of applicable securities laws.
 
5.6          Each Investor understands that nothing in the Exchange Act
Documents, this Agreement or any other materials presented to the Investors in
connection with the purchase and sale of the Units constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Units.

 
 

--------------------------------------------------------------------------------

 

5.7          Except as disclosed in the Disclosure Schedule, the Investors have
not dealt with any broker or finder in connection with the transactions
contemplated by the Agreement, and the Investors have not incurred, and shall
not incur, directly or indirectly, any liability for any brokerage or finders’
fees or agents commissions or any similar charges in connection with the
transactions contemplated by the Agreement.
 
5.8          Investor is not purchasing the Units as a result of any
advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
5.9          Each Investor has independently evaluated the merits of its
decision to purchase Units, such decision has been independently made by such
Investor and such Investor confirms that it has only relied on the advice of its
own business and/or legal counsel and not on the advice of the Company’s or any
other Investor’s business and/or legal counsel in making such decision.
 
5.10        Each Investor acknowledges that certain officers and directors of
the Company may purchase Units in the Offering, with the purchase price
therefore being paid through the cancellation of deferred compensation owed to
such officers or directors.
 
6.           Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investors herein shall survive the execution of this Agreement, the delivery
to the Investors of the Units being purchased and the payment therefor.
 
7.           Right to Observe and Appoint Board Members.  The Company will, for
such time as long as Philip Meisel is a stockholder of the Company, allow Philip
Meisel to be an observer (“Observer”) to the Board where such Observer shall
have the right to attend meetings of the Board, and to receive all notices and
other correspondence and communications sent by the Company to members of the
Board; provided, that such Observer shall not be entitled to any compensation
and shall sign a confidentiality agreement.  Additionally, in the event Mr.
Meisel beneficially owns 10% or more of the Common Stock, or securities
convertible into 10% or more of the Common Stock, he shall have the right to
designate two persons for election as a director (“Director”) of the
Company.  In the event Mr. Meisel beneficially owns 5% or more of the Common
Stock, or securities convertible into 5% or more of the Common Stock, he shall
have the right to designate one person for election as a Director of the
Company.  For purposes of this Section 7, “beneficial ownership” shall have the
same definition as set forth in Rule 13d-1 of the Exchange Act. The Company
shall utilize its reasonable best efforts to obtain the election of such
person(s) as Director(s) and such Director(s) shall be entitled to receive
compensation, expense reimbursement and other benefits equal to the compensation
of other non-employee directors serving on the Board (exclusive of any
additional compensation provided to directors who serve on any Board committees
and/or as chairman of any of such committees).  Mr. Meisel agrees that any such
person that it designates for election as a Director hereunder will be
“independent” as that term is defined by NASDAQ Rule 4200(a)(15), or such other
securities exchange where the Company’s common stock is listed.

 
 

--------------------------------------------------------------------------------

 

8.           SEC Filings.  The Company will draft and file, at the Company’s
expense, a Form 3 and Schedule 13D relating to the transaction contemplated by
this Agreement for Mr. Meisel, and upon Mr. Meisel’s request, any future
Exchange Act Section 13 and 16 filings relating to ownership of the Securities
(the “SEC Filings”). Mr. Meisel agrees to provide the Company all information
required by any SEC Filing within 24 hours after the occurrence of the event
triggering an SEC Filing, and the Company shall use reasonable efforts to
prepare a draft of such SEC Filing(s) for Mr. Meisel’s review, comment, if any,
and authorization for filing within the deadline for the applicable SEC
Filing.  The Company, and its officers, directors, employees, agents,
representatives and legal counsel shall not be liable to Mr. Meisel for failing
to meet any filing deadline or any inaccuracies in any SEC Filing made for the
convenience of Mr. Meisel and Mr. Meisel hereby agrees to hold harmless and
indemnify the Company, and its officers, directors, employees, agents,
representatives and legal counsel against any and all losses, liabilities,
claims, damages and expenses whatsoever as incurred (including but not limited
to attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, liabilities, claims, damages or expenses (or actions in respect
thereof) arise out of or are based upon the preparation or filing of, or the
substantive information contained in, the SEC Filings.
 
9.           No Net-Cash Settlement.
 
9.1          No Net Cash Settlement. In no event will any registered holder of
the Securities be entitled to receive a net-cash settlement in lieu of physical
settlement in shares of Common Stock.
 
9.2          Transfer of Units; Suspension. Each Investor agrees that it will
not effect any disposition of the Securities or its right to purchase the
Securities that would constitute a sale within the meaning of the Securities Act
except as otherwise permitted by law.
 
10.         Representation.  Each Investor hereto acknowledges its interests may
not necessarily coincide with the interests of any other Investors (the “Other
Investors”).  Each Investor has consulted with, or has had the opportunity to
consult with, their own legal counsel in connection with this transaction.  For
the avoidance of doubt, it shall be expressly agreed and understood that as
among the Investors, each Investor intends to and is acting individually on its
own behalf only, making its own investment decisions, not in concert with or as
a group with any other Investor, and no beneficial or pecuniary interest of any
one Investor shall be attributed or attributable to any other Investor.

 
 

--------------------------------------------------------------------------------

 

11.         Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:
 
(a)          if to the Company, to:
 
Power Efficiency Corporation
3960 Howard Hughes Parkway
Suite 460
Las Vegas, NV 89169
 
Tel: (702) 697-0377

 
Fax: (702) 697-0379

 
Attn: BJ Lackland



(b)          with a copy to:
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
 
Tel: (212) 370-1300

 
Fax: (212) 370-7889

 
Attn:  Barry Grossman, Esq.



(c)          if to the Investors, at their respective addresses on the signature
pages hereto, or at such other address or addresses as may have been furnished
to the Company in writing.


12.         Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the majority in
interest of the Investors.
 
13.         Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
14.         Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 
 

--------------------------------------------------------------------------------

 

15.         Governing Law; Arbitration.
 
15.1        This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law.
 
15.2        In the event any controversy or dispute shall arise between the
parties under, out of, in connection with, or relating to this Agreement or the
breach thereof, the party initiating such controversy or making such claim shall
provide to the other party notice containing a brief and concise statement of
the initiating party’s claims, together with relevant facts supporting them. 
Following the date of said notice, the parties shall make good faith efforts to
settle the dispute.  In the event the parties have been unable to reach accord
using the procedures set forth in this Section 15, either party may seek binding
arbitration before three (3) arbitrators in accordance with the rules of the
American Arbitration Association (“AAA”).  Each party shall appoint one
arbitrator and the appointed arbitrators shall in turn appoint the third
arbitrator.  In the event the two appointed arbitrators are unable to agree upon
the third arbitrator, the AAA shall designate the third arbitrator to arbitrate
the controversy or dispute.  The arbitration shall be held in Las Vegas,
Nevada.  Within thirty (30) days after initiation of arbitration, the parties
shall reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than six (6)
months from selection of the three arbitrators.  Failing such agreement, AAA
will design, and the parties will follow, such procedures.  THE ARBITRATORS
SHALL NOT AWARD ANY PARTY PUNITIVE OR EXEMPLARY DAMAGES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.  Each party has the right
before or during the arbitration to seek and obtain from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin, etc.,
to avoid irreparable harm, maintain the status quo or preserve the subject
matter of the arbitration.
 
16.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
17.         Expenses.  Each of the Company and the Investors shall bear its own
expenses, including fees and costs of attorneys, accountants and financial
advisors, incurred in connection with the transactions contemplated hereunder;
provided, however, that the Company shall be responsible for the payment of
legal fees that are related to the issuance of legal opinions under Rule 144 or
the registration of the issued securities, if required.

 
 

--------------------------------------------------------------------------------

 

18.         Confidential Information. Each Investor represents to the Company
that, at all times during the Offering, the Investor has maintained in
confidence the existence of this Offering.

 
 

--------------------------------------------------------------------------------

 
